Mr. Ricardo Salas
64 Ritz Cove Drive
Monarch Beach, CA 92629


July 17, 2007
Theater Xtreme Entertainment Group, Inc.
250 Corporate Boulevard, Suites E&F
Newark, DE 19702
Attention: Scott R. Oglum, President


Re:           Purchase of $100,000 Promissory Note and Warrants


Dear Mr. Oglum:


In connection with the sale by Theater Xtreme Entertainment Group, Inc. (the
"Company") to the undersigned today of a Promissory Note in the face amount of
$100,000 and a Warrant to purchase up to 50,000 shares of the common stock, par
value $0.001 per share of the Company, the undersigned hereby represents and
warrants to the Company as follows:


(a)           Advice. The undersigned has either consulted with the
undersigned's own investment adviser, attorney and/or accountant about the
proposed investment and its suitability for the undersigned or chosen not to do
so, despite the recommendation of that course of action by the Company. The
undersigned understands the risks of, and other considerations relating to, a
purchase of such Promissory Note and the Warrant (collectively, the
"Securities"). The undersigned acknowledges that the undersigned has been given
access to, and prior to the execution of this letter the undersigned was
provided with an opportunity to ask questions of and receive answers from, the
Company concerning the terms and conditions of the offering of the Securities,
and to obtain any other information which the undersigned and the undersigned's
professional advisors requested with respect to the Company and the
undersigned's proposed investment in the Company in order to evaluate the
investment and verify the accuracy of all information furnished to the
undersigned regarding the Company. All such questions, if asked, were answered
satisfactorily and all information or documents provided were found to be
satisfactory.


(b)           Investment Representation and Warranty. The undersigned is
acquiring the Securities for his, her or its own account as principal not with a
view to or for sale in connection with any distribution of all or any part of
such Securities. The undersigned hereby agrees that the undersigned will not,
directly or indirectly, assign, transfer, offer, sell, pledge, hypothecate or
otherwise dispose of all or any part of such Securities (or solicit any offers
to buy, purchase or otherwise acquire or take a pledge of all or any part of the
Securities) except in accordance with the registration provisions of the
Securities Act or an exemption from such registration provisions, and any
applicable state or other securities laws.


(c)           Representation of Investment Experience and Ability to Bear Risk.
The undersigned (i) is knowledgeable and experienced with respect to the
financial, tax and business aspects of the ownership of investments such as the
Securities and of the business contemplated
 
 

--------------------------------------------------------------------------------


by the Company and is capable of evaluating the risks and merits of purchasing
Securities and, in making a decision to proceed with this investment, has not
relied upon any representations, warranties or agreements of the Company other
than as set forth in the documentation executed by the Company in connection
with the purchase of the Securities, and (ii) can bear the economic risk of an
investment in the Company and can afford to suffer the complete loss thereof.


(d)           Accredited Investor. The undersigned is an accredited investor
within the meaning of Rule 501(a) of Regulation D promulgated under the
Securities Act by reason of clause 5 thereof.


(e)           Suitability. The undersigned has evaluated the risks involved in
investing in the Securities and has determined that the Securities are a
suitable investment for the undersigned. Specifically, the aggregate amount of
the investments the undersigned has in, and the undersigned's commitments to,
all similar investments that are illiquid is reasonable in relation to the
undersigned's net worth, both before and after the purchase of the Securities.


(f)           Transfers and Transferability. The undersigned understands and
acknowledges that the Securities have not been registered under the Securities
Act or any state securities laws and are being offered and sold in reliance upon
exemptions provided in the Securities Act and state securities laws for
transactions not involving any public offering and, therefore, cannot be resold
or transferred unless they are subsequently registered under the Securities Act
and such applicable state securities laws or unless an exemption from such
registration is available. The undersigned also understands that the Company
does not have any obligation or intention to register the Securities for sale
under the Securities Act or any state securities laws or of supplying the
information which may be necessary to enable the undersigned to sell the
Securities and that the undersigned has no right to require the registration of
the Securities under the Securities Act, any state securities laws or other
applicable securities regulations.


The undersigned represents and warrants further that the undersigned has no
contract, understanding, agreement or arrangement with any person to sell,
transfer or pledge to such person or anyone else any of the Securities (in whole
or in part) and that the undersigned has no present plans to enter into any such
contract, undertaking, agreement or arrangement.


The undersigned understands that there is no public market for the Securities
and that any disposition of the Securities may result in unfavorable tax
consequences to the undersigned.


The undersigned is aware and acknowledges that, because of the substantial
restrictions on the transferability of the Securities, it may not be possible
for the undersigned to liquidate the undersigned's investment in the Company
readily, even in the case of an emergency.


(g)           Address. If the undersigned is an individual, the undersigned
maintains a domicile at the address shown on the signature page of this letter
and the undersigned is not merely a transient or temporarily resident there. If
the undersigned is an entity, the undersigned maintains its principal place of
business at the address shown on the signature page of this letter.


2

--------------------------------------------------------------------------------


 
(h)           Power, Authority; Valid Agreement. The undersigned has (i) all
requisite power and authority to execute, deliver and perform the obligations of
the undersigned under this letter and the obligation to purchase the Securities
and to subscribe for and purchase or otherwise acquire the Securities, (ii) the
undersigned's execution of this letter has been authorized by all necessary
corporate or other action on the undersigned's behalf and (iii) this letter is
valid, binding and enforceable against the undersigned in accordance with its
terms.


(l)           No Conflict; No Violation. The execution and delivery of this
letter by the undersigned and the performance of the undersigned's duties and
obligations hereunder (i) do not and will not result in a breach of any of the
terms, conditions or provisions of or constitute a default under (A) any
charter, by-laws, trust agreement, partnership agreement or other governing
instrument applicable to the undersigned or (B)(1) any indenture, mortgage, deed
of trust, credit agreement, note or other evidence of indebtedness or any lease
or other agreement or understanding or (2) any license, permit, franchise or
certificate, in either case to which the undersigned is a party or by which the
undersigned or any of them is bound or to which the undersigned's or any of
their properties is subject, (ii) do not require any authorization or approval
under or pursuant to any of the foregoing and (iii) do not violate any statute,
regulation, law, order, writ, injunction or decree to which the undersigned is
subject.




Sincerely,


/s/ Ricardo Salas


Ricardo Salas
64 Ritz Cove Drive
Monarch Beach, CA 92629
 
 
 
 
3 

--------------------------------------------------------------------------------


